DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “mechanism,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “control mechanism” of claim 2;
The “rotation mechanism” of claim 10.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The control mechanism is insufficiently defined by the specification, prompting 112 rejections.
The rotation mechanism (60) will be interpreted as a motor in accordance with paragraph [0071] of the specification.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. This claim recites the feature of a “control mechanism,” which is being interpreted as a nonce term under 112f. However, all recitations in the specification refer to the “control mechanism” without further clarifying the structure for “controlling a pressure.” Without any disclosure of structure, materials, or acts for performing this function, one cannot conclude the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This claim recites the feature of a “control mechanism,” which is being interpreted as a nonce term under 112f. However, the written description fails to disclose the corresponding structure, materials, or acts for performing the entire claimed function of “controlling a pressure.” Because “control mechanism” has no specific structure associated thereto, its content is indeterminate. Thus, the claim is indefinite and rejected under 112b. To promote compact prosecution, the examiner will accept the prior art disclosure of any control device, programmable or not, that is capable of reproducing the claimed function.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
Claims 1-6, 8-9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bayne et al., US 5,178,534, in view of Kidoguchi, JP 09-034913, whereby Applicant’s furnished translation is being relied upon.
Claims 1, 5, 12: Bayne discloses a film-forming device, comprising:
A cylindrical chamber (26) having a horizontal central axis, capable of maintaining a vacuum, and movable along the horizontal axis (Figs. 1-2);
Wherein the chamber includes inner (26) and outer (12) chambers (3, 48ff);
A workpiece holder (20) that aligns and holds workpieces in the inner chamber (26) (3, 65-67).
Although Bayne applies heat to the reactant gases, the reference is silent regarding the heater’s placement. In supplementation, Kidoguchi teaches a film-forming device comprising inner (3) and outer (1) chambers, whereby a heater (35) is situated therebetween to apply appropriate heat to the instant process (Fig. 1; [0010]). It would have been obvious to integrate a heater about the inner chamber to provide heat to Bayne’s process gases. 
Claim 2: An operator can selectively regulate the inlet nozzle (35) disposed within the outer chamber and the inlet nozzle (28) disposed within the inner chamber to establish a higher pressure in the former space – a recitation concerning the manner in which a claimed apparatus is to be employed does not differentiate the apparatus from prior art satisfying the claimed structural limitations (Ex parte Masham 2, USPQ2D 1647).
Claim 3: As shown by Figure 1 of Bayne, the main surfaces of the workpieces (20) are oriented in a vertical direction. 
Claim 4: By selectively removing the removable covers (26), the workpiece holder of Bayne can be considered either in or out of the inner chamber.
Claim 6: Kidoguchi’s heater can be dismantled in the manner opposite its affixment.
Claim 8: Figure 8 of Bayne depicts a gas supply pipe group that supplies various gases into the chamber (7, 13-25).
Claim 9: Figure 7 of Bayne depicts a vacuum pump (99) and its corresponding exhaust pipe.
Claim 11: Figure 1 of Bayne illustrates a guide (18) permitting the horizontal translation of the inner chamber (3, 61-64).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bayne in view of Kidoguchi, and in further view of Sato et al., US 2015/0214014.
The inner chamber can simply be removed in the manner opposite its affixment. Although Bayne does not address the claimed phenomenon of pivoting, Sato avails hinges (211) to rotate or pivot various chamber components radially to permit access by maintenance personnel (Figs. 7; [0060]). It would have been obvious to incorporate this same technique within Bayne’s system to permit operator access to the inner chamber as necessary.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bayne in view of Kidoguchi, and in further view of Ishizu et al., US 2011/0318489.
Bayne is silent regarding the matter of rotating the workpiece holder. In supplementation, Ishizu discloses a film-forming device comprising inner and outer chamber, whereby a workpiece holder avails a motor (255), i.e., the rotation mechanism, to turn the workpieces within the chamber [0128-130]. It would have been obvious to the skilled artisan to rotate the workpiece holder to ensure uniformity of deposition.
According to a Second Grounds of Rejection:
Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizu.
Claims 1-4, 6, 8-9, 11-12: Ishizu discloses a film-forming device comprising inner (204) and outer (205) vacuum chambers, whereby a workpiece holder (217) translates laterally into and out of the chambers along a common horizontal axis (Fig. 1). Further, a heater (207) applies heat to the chamber interior [0076]. In this embodiment, the workpiece holder is movable and the chamber is stationary, whereas claim 1 recites the opposite arrangement. Yet the Office considers these two configurations equivalent for the purpose inserting a batch of wafers into a chamber, whereby the selection of either is obvious over the other. That is, given two features, the mere act of inverting which is movable and which is stationary would have been obvious to try, as selecting from a finite number of predictable solutions is within the scope of ordinary skill.
Claim 10: Ishizu provides a motor (255), i.e., the “rotation mechanism,” for rotating the workpiece holder (Figs. 6; [0130]).
Conclusion
The following prior art is made of record as being pertinent to Applicant's disclosure, yet is not formally relied upon: Kleinert et al., US 4,509,456. Kleinert discloses a film-forming device comprising inner (2) and outer (1) chambers, whereby the workpiece holder (5) is horizontally movable and rotatable about a horizontal axis (4, 25ff; Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716